Title: To James Madison from William Jarvis, 8 April 1803
From: Jarvis, William
To: Madison, James


					
						Sir
						Lisbon 8th. April 1803.
					
					On the 12th. Ulto. I had the pleasure to write you by the Ship Argus, Capn. Derkheim, via Norfolk and 

inclosed two Letters from Mr. Pinckney, a Copy of a Letter from Mr. O’Brien, a duplicate of the recapitulation 

semi-annual return and a London Newspaper of the 8th. March, Since which I have received the original of your 

favor of the 17th. January.  I have now the honor to inclose you a copy of my Letter to the Minister of foreign 

affairs and of his answer.  What the real motive was that caused the refusal I cannot imagine; but after so decided 

an answer I considered it needless to make another communication to him on the Subject.  Genl. Lannes shortly 

after his arrival waited on Don John and the visit was returned since which the reports about a change in the 

Ministry have entirely subsided: instead of which the Public Mind seems to be altogether occupied with the 

hostile preparations of England.  Was the conduct of Governments always guided by reason it would be possible 

to form a tolerably correct Judgment of the probable event of those now making, but when the History of all ages 

tends to prove that very many of the Wars which have involved whole nations in ruin have originated in as mere a 

trifle as would have set two hot headed individuals by the ears; no one that has not some other clue to the  of action than simple Appearances will pretend to determine whether a permanant 

Peace or a renewal of the War will be the consequence, without hazarding an imputation of temerity.  To 

communicate the reports circulating here, when no doubt you are kept constantly advised by persons whose 

situations afford them an opportunity of getting the best information; and of forming the most correct Judgment 

of the present  posture of affairs would (if you took the trouble to read it) be unnecessarily occupying a 

portion of that time which is so usefully employed in the Service of your Country.
					A Cutter two days since arrived from Holland.  It is reported that she brought advices to Admiral De 

Winter to sail directly; & the Squadron is to sail Tomorrow.
					In the course of my official Duty, an unpleasant affair has recently occurred, altho’ of little 

consequence; but as some of the Printers who pretend to feel very much for the Liberty of the Subject may 

take advantage of it, in hopes to wound Government through my Sides, I think it prudent to communicate a 

concise statement of the affair.  Some time in February Capn. Whitfield of the Ship Two Generals of Norfolk put 

into this Port in distress.  A few days after his arrival in an affray that took place onboard his Ship the first Mate 

run the Cook through between the rib, and the skin, with a Sword belonging to a Cane; and beat one of the 

Seamen: which upon the Captain’s giving me his honor to maintain order on board his Ship in future, I settled 

amicably by the consent of the Parties: as I also did a second quarrel.  In this third instance it appeared that the 

Mate was altogether in fault; he having beat a man in a most barbarous manner, and with a broad Sword cut him 

Severely on the ear and on the head, and run the point of it into his knee, and while he had him down set the 

Dog upon him, who bit him in several places on the Leg, without any other provocation than refusal of the Sailor to 

go below: (he being intoxicated & sitting on the Windlass of a Sunday evening singing)  Neither did it appear that 

this refusal was conveyed in insolent Language, the Sailor having a moment before, when the second Mate gave 

him the same orders, goodnaturedly answered that he would if the Mate would give him a glass of grog.   Not 

being able to accommodate this amicably as in the former affray, the Captain refusing to comply with the 

Terms to which the Sailor was willing to accede, vizt. That he should be discharged and his wages paid to 

that date; & that the Mate should give him one month’s wages over and above to pay the Doctors bill and his 

board while he was curing, & the Captain also refusing to become Security for the Mate’s appearance before 

the civil authorities of this Kingdom the next day; I resigned the Mate up to a Magistrate, who after examining 

the witnesses committed the Mate to prison, the Captain still refusing to become his Security for his trial.  

This day however the Captain came to the Office & begged that I would intercede with the Magistrate to 

take him out, at the same time assuring me that in future I should have no reason to complain of a want of 

discipline, & that he would comply with the Terms the Sailor had said he would be satisfied with; to which 

finding the Sailor still willing to adhere, I sent him to the Magistrate, where, on his making the same 

declaration, the Mate was directly discharged.  Should contrary to my expectation the Captain or Mate be weak 

enough to make a disturbance about the Mate’s being imprisoned, I have the affidavits of the Principal and two 

Witnesses registered in the Office book which I will forward; as well as those taken before the Magistrate.  If my 

conduct in this affair should not be disapproved of by Government I shall not be sorry for what has taken place, as 

I think it will have a very salutary effect, for really an example was necessary; the Masters & officers having in 

many of the European Ports on the Continent been so long in the habit of taking the Law into their own hands that 

they began to assume it of right, and seem to think that in seeing Justice was done to the Sailor I have infringed 

their lawful authority.  Luckily the example fell on the right Subjects, the Mate appearing to be totally devoid of 

every feeling of humanity and the Captain proving so refractory as to oblige me to send to a Magistrate to desire 

two civil officers to bring the Man before me.  With the highest Consideration & respect, I have the Honor to be, 

Sir, Your most obedient humble Servant.
					
						William Jarvis
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
